     Case 3:20-cv-00663-MMD-WGC Document 4 Filed 02/11/21 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     TOM SEVE,                                          Case No. 3:20-cv-00663-MMD-WGC

7                                     Plaintiff,                      ORDER
               v.
8
      GITTERE, et al.,
9
                                  Defendants.
10

11            This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
12   by Tom Seve, who is currently incarcerated at the Ely State Prison. On December 2,
13   2020, the Court issued an order denying Plaintiff’s application to proceed in forma
14   pauperis, without prejudice, because the application was incomplete. (ECF No. 3 at 2.)
15   The Court ordered Plaintiff to file a fully complete application to proceed in forma pauperis
16   or pay the full filing fee of $400 on or before February 1, 2021. (Id. at 2.) The February 1,
17   2021 deadline has now expired, and Plaintiff has not filed another application to proceed
18   in forma pauperis, paid the full $400 filing fee, or otherwise responded to the Court’s
19   order.
20            District courts have the inherent power to control their dockets and “[i]n the
21   exercise of that power, they may impose sanctions including, where appropriate . . .
22   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
23   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
24   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
25   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
26   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
27   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
28   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
     Case 3:20-cv-00663-MMD-WGC Document 4 Filed 02/11/21 Page 2 of 3


1    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

2    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

3    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

4    (affirming dismissal for lack of prosecution and failure to comply with local rules).

5           In determining whether to dismiss an action for lack of prosecution, failure to obey

6    a court order, or failure to comply with local rules, the court must consider several factors:

7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

10   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

11   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

12          Here, the Court finds that the first two factors, the public’s interest in expeditiously

13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

17   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

18   disposition of cases on their merits—is greatly outweighed by the factors in favor of

19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

20   the court’s order will result in dismissal satisfies the “consideration of alternatives”

21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

22   at 1424. The Court’s order requiring Plaintiff to file another application to proceed in forma

23   pauperis or pay the full $400 filing fee on or before February 1, 2021 expressly stated:

24          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
            application to proceed in forma pauperis with all three documents or pay the
25          full $400 filing fee for a civil action on or before February 1, 2021, this case
            will be subject to dismissal without prejudice for Plaintiff to refile the case
26          with the Court, under a new case number, when Plaintiff has all three
            documents needed to file a complete application to proceed in forma
27          pauperis or pays the full $400 filing fee.

28   ///

                                                   2
     Case 3:20-cv-00663-MMD-WGC Document 4 Filed 02/11/21 Page 3 of 3


1    (ECF No. 3 at 3). Thus, Plaintiff had adequate warning that dismissal would result from

2    noncompliance with the Court’s order to file another application to proceed in forma

3    pauperis or pay the full $400 filing fee on or before February 1, 2021.

4           It is therefore ordered that this action is dismissed without prejudice based on

5    Plaintiff’s failure to file another application to proceed in forma pauperis or pay the full

6    $400 filing fee in compliance with this Court’s order dated December 2, 2020. (Id.)

7           The Clerk of Court is directed to enter judgment accordingly and close the case.

8    No other documents may be filed in this now-closed case.

9           DATED THIS 11th Day of February 2021.

10

11
                                               MIRANDA M. DU
12                                             CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  3
